— In a child protective proceeding pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Kings County (Palmer, J.), dated March 8, 1988, which denied his application for an adjournment and, at the conclusion of the fact-finding hearing dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
The respondents Orlean and Harry D. are the parents of the child Harry D., Jr. and the grandparents of the infant child Justin D. The third respondent is the mother of Justin D. The instant neglect petition charged the respondents with having conducted drug sales from their apartment and having maintained drug paraphernalia and weapons on the premises in the presence of Harry D. Jr., and Justin D. The petition was filed following the execution of a search warrant at the apartment by the police.
On appeal the petitioner argues that the Family Court abused its discretion in refusing to grant an adjournment of the hearing to permit the attendance of the police officer who had provided the information which formed the basis of the petition. The officer had been unavailable on a prior hearing date and at that time, the court had granted an adjournment but marked the matter final against the petitioner. On the adjourned date, when the police officer was still unavailable, the court refused to grant a further adjournment and directed the petitioner to proceed with the case.
Under the circumstances, we find that there was no improvident exercise of discretion in refusing to grant the adjournment. While, generally, a court, in a matter such as this in which the welfare of a child is involved, should grant a reasonable adjournment to secure the attendance of material witnesses (Matter of Tanya G., 79 AD2d 881; see also, Matter of Patricia L. v Steven L., 119 AD2d 221), the court here had already granted the petitioner one adjournment to secure the witness’s testimony. Moreover, no reasonable explanation was provided as to why none of the other police officers who participated in the execution of the search warrant — and there were at least four other officers involved — could not be produced to provide similar testimony. Further, we fail to see how any significant prejudice could have resulted since the police report, prepared by the missing officer, was received in evidence at the hearing and was apparently fully considered by the court.
*348Finally, on the merits, the record supports the finding of the Family Court that the petitioner failed to prove neglect. The court noted that there was no evidence that the infant had been harmed by any of the alleged activities in the apartment and that the separate Family Court matter involving the teenager based on this same incident, had been adjourned in contemplation of dismissal.
Moreover, the caseworker who investigated the matter admitted that his inspection had revealed that the conditions in the apartment were acceptable and, based upon his examination of the infant, the child appeared healthy and was engaged in appropriate activities. It also bears noting that the respondents Orlean and Harry D. have both been gainfully employed for over 17 years, he as a New York City Transit Authority bus driver and she as an admitting clerk at a public hospital and had never been arrested previously. Additionally, the criminal charges against the respondents were dismissed. Finally, the guardian ad litem conceded that the proof before the court did not warrant a finding of neglect. Thompson, J. P., Brown and Harwood, J., concur.